           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

KEVIN D. JONES
ADC #112114                                                 PLAINTIFF

v.                     No. 5:18-cv-6-DPM-BD

ROMONA HUFF, Health Service
Supervisor, CCS; and GUY MICHAEL
HENRY, Doctor                                           DEFENDANTS

                               ORDER
     Motion to reconsider, NQ 42, denied.       Nothing in Jones's new
paper changes the Court's conclusion on exhaustion. The Court stands
by its August 31st Order. NQ 40.
     So Ordered.


                                   D.P. Marshall Jr.
                                   United States District Judge
